Name: Commission Regulation (EEC) No 842/84 of 30 March 1984 authorizing Greece to suspend, in whole or in part, customs duties on imports in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88 /57 COMMISSION REGULATION (EEC) No 842/84 of 30 March 1984 authorizing Greece to suspend, in whole or in part, customs duties on imports in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (a) thereof, Whereas, pursuant to the said Act of Accession , the customs duties applicable in trade between Greece and the other Member States are to be progressively abol ­ ished ; whereas Article 64 ( 1 ) of the Act provides for the progressive abolition of customs duties in the beef and veal sector in five stages over five marketing years ; whereas, however, pursuant to paragraph 4 of the same Article , Greece may be authorized to suspend in whole or in part the customs duties on products from the other Member States ; Whereas the existing situation on the market for beef and veal in Greece is one of heavy demand and high prices, which makes it necessary to grant such authori ­ zation for the period 1 April 1984 to the end of the 1984/85 marketing year for the products referred to in Article 1 ( 1 ) (a) of Council Regulation (EEC) No 805/68 ('), as last amended by the Act of Accession of Greece ; Whereas, however, in order to avoid any distortion of competition , the suspension of duties should apply uniformly to all the products in question ; Article 1 For the period from 1 April 1984 to the end of the 1984/85 marketing year, Greece is hereby authorized to suspend, in whole or in part, customs duties on the products referred to in Article 1 ( 1 ) (a) of Regulation (EEC) No 805/68 imported from the other Member States . The suspension of duties shall apply uniformly to all the products in question . Article 2 Greece shall , not later than 15 days following their implementation, notify the Commission of the measures taken pursuant to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 .